Per Curiam.
Tbe cause of action alleged in tbe complaint, and supported by the evidence at tbe trial, did not accrue until tbe mistake in *774tbe description of tbe land conveyed by tbe deed was discovered by tbe plaintiff, or at least until sucb.mistake should bave been discovered by ber in tbe exercise of ordinary care, C. S., 441(9), Sinclair v. Teal, 156 N. C., 458, 72 S. E., 487. Tbe statute of limitations did not begin to run against tbe plaintiff until some time in August, 1931. Tbe action was begun on 10 October, 1931.
There was no error in tbe refusal of tbe trial court to dismiss tbe action by judgment as of nonsuit. Tbe judgment is affirmed.
No error.